                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    LUIS O. SUAREZ-SANCHEZ,                               No. 4:18-CV-01431

                 Petitioner,                              (Judge Brann)

          v.                                             (Magistrate Judge Carlson)

    WARDEN KATHY P. LANE,

                 Respondent.

                                            ORDER

                                        APRIL 16, 2019

         On March 5, 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation recommending that this Court deny Luis O. Suarez-Sanchez’s 28

U.S.C. § 2241 petition because Suarez-Sanchez failed to exhaust his administrative

remedies, and because his claims are without merit.1 No timely objections were filed

to this Report and Recommendation.

         Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.2 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in




1
    Doc. 7.
2
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations regardless
    of whether objections were filed).
part—the findings or recommendations made by the magistrate judge.3 This Court

has reviewed the Report and Recommendation and has found no clear error on the

face of the record. Consequently, it is hereby ORDERED that:

         1.     Magistrate Judge Martin C. Carlson’s Report and Recommendation

                (Doc. 7) is ADOPTED;

         2.     Suarez-Sanchez’s 28 U.S.C. § 2241 petition (Doc. 1) is DENIED; and

         3.     The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




3
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
